 566DECISIONSOF NATIONALLABOR RELATIONS BOARDAustinPowder CompanyandOil,Chemical andAtomicWorkersInternationalUnion, AFL-CIOPetitioner. Case 9-RC-9574February 1, 1973DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 14, 1972, the Regional Director forRegion 9 issued a Decision and Order in the above-entitledproceeding, in which he dismissed thepetitionon the ground that a current contractbetween the Employer and the Auxier Independentbarred an election. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,thePetitioner filed a timely request for review,contending that the Regional Director departed fromofficially reported Board precedent in dismissing thepetition.By telegraphic order dated November 13, 1972, theNational Labor Relations Board granted the requestfor review. Thereafter, the Employer filed a brief onreview.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the Employer's brief, with respect tothe issues under review, and makes the followingfindings:InNovember or December 1971 the Employerbegan production at its Auxier, Kentucky, facility,where it manufactures, stores, sells, and shipsexplosives. During January 1972 one of the pro-duction employees, AlfredWilson. approached theplant's temporarymanager,Herman Cross, andasked to see copies of contracts the Employer had atitsother plants, which are located in several States.Cross then contacted the Employer's general manag-er, Jack Bickett, in Cleveland, Ohio, and Bickett senthim two drafts of a contract to offer to theemployees.Each of the drafts provided that it was effectivefrom February 1, 1972, to February 1, 1975, and thatitwas "entered into . . . between Austin PowderCompany . . . and the Auxier Independent. . .", anorganization which did not exist at the time. Eachdraft also recognized the "Auxier Independent" asthe exclusive representative of all production andIThe Independent had, andcontinuesto have, no formalstructurewhatsoever, and thus has no procedures for joining itmaintenance employees and truckdrivers at theAuxier facility, and had provisions as to employeebonuses, management rights, grievance procedures,holidays, holiday pay, seniority, wages, plant safety,annual reopening of wage rate negotiations, andstrikes and lockouts. Each draft provided that itcould be amended only by agreement of the partiesin writing.When Cross received the contract drafts, he gaveone to Wilson and left the other in the plant officefor the employees to review. According to Cross, allemployees "were told to read it fully and on theirown judgmentsignit."Three over-the-road driversand a maintenance man immediately signed the drafton its front cover, although it provided that driverswere to receive $.40 an hour less than their thencurrent wage rate. The remaining employees, all ofwhom were plant employees, were dissatisfied withthe drafts and they crossed off the four signaturesand called a meeting of the employees to discuss thesituation. The record indicates that plant employeesalone were involved in this meeting. According toWilson, a majority of these employees voted to electhim and Randy Hale, another production employee,as representatives to negotiate with the Employerover certain changes plant employees wanted in theproposed contracts.Shortly afterwards, in response to Wilson's request,Bickett came to Auxier to join Cross in discussingwithWilson and Hale the aspects of the proposedcontracts with which the employees were dissatisfied.During the ensuing discussions the Employer agreedto change the proposed contracts in several respects.One week's vacation after 1 year of employment and2 weeks' vacation after 2 years were provided for, theprobationary period for new employees was short-ened from 9 to 3 months, the pay rate for truckdriv-ers was changed from $2.35 to $2.75 an hour, theirthen current rate, and the pay rate for productionand maintenance employees was changed from $2 to$2.35 an hour, to be increased to $2.50 an hour as ofJune 30, 1972. All these changes were handwrittenonto the drafts of the proposed contract. Oralagreements were also made, none reduced to writingas the contract required, that all employees hiredafter the signing of the agreement would sign acontract to join the Independent after the 90-dayprobationary period,' and that employees wouldreceive overtime pay for all work over 8 hours a day.After obtaining the Employer's agreement to theabove contract modifications, Wilson and Hale tookitback to the plant employees, discussed the writtenand oral modifications with them, and presented the201NLRB No. 90 AUSTINPOWDERCOMPANY567contract to them for their signatures.All of themsigned it on its front cover,2and Wilson and Halethen signed its last page,under the heading "INDE-PENDENT ASSOCIATION OF AUXIER, KEN-TUCKY." 3The Employer began applying the new contract inearlyMarch,but simultaneously raised the wages ofthe truckdrivers to $3 an hour.On June 30, thecontract date for wage increases for plant employees,the Employer again raised the truckdrivers'wages,this time to$3.10 an hour.4The oral agreement as tounion security was evidently abandoned almostimmediately,a fact indicated by Wilson's testimonythat the five employees hired after the contract wasinitiallysignedwere considered"automatically"members of the union after their 90-day probationaryperiod,even though they had signed no "contract"to join it.As we have previously held, a contract will not baran election where it is"in reality a set of identicalindividual contracts between the Employer and eachemployee who signs the agreement"5and therefore isnota collective-bargainingagreement. Judged by thisstandard,the contract with which we are concernedhere is not a bar.Even though it is ostensiblybetween the Employer and the Auxier Independentand certain changes in it were negotiated byemployee spokesmen,there is no evidence that theemployees intended to be bound as a group by theproduct of the negotiations.Nor is there evidencethat the Employer expected them to be so bound.The Employer originally presented the contract tothe employees to sign individually"on their ownjudgment."After changes had been made in thecontract,itwas again taken back to the employeesand they were asked to sign it individually, not toassent as a group.The fact that Wilson and Halesigned the contract under the heading of theIndependent is unimportant,since their signaturesapparently had no power to bind the other employ-ees.As Wilson put it,when asked whether he was the2Apparently, employeeshired after this time have also been requested tosign the contract and have done so3Thisdesignation of the independent does not appear elsewhere in thecontract.4The RegionalDirectorfound that the parties made oral agreements astowage increases;the record doesnot support this finding AlthoughBickett testified that"at the time we were negotiating with Mr Wilson, wemoved thetruck drivers to $3.00 perhour." he also admitted that he hadinitialedthe contractprovision raising the dnvers'wages to $2.75 an hourfrom the $235-an-hour rateoriginally provided for. Itismost unlikely thatthe parties would have agreed to a $3-an-hourwage for the dnvers yet havewritten a different wage rate intothe contract.That the parties did not do so"top official" of the Independent, "I'm not officialanything; we acted on our own. Each man acts onhisown-." This conclusion is emphasized byWilson's further testimony that there was no term forhis election to the so-called negotiating committee;the inference is that any power he had vanishedwhen he had conveyed to the Employer the aspectsof the contract with which other employees weredissatisfied.Viewed in light of the above facts, thecontract cannot be deemed a collective-bargainingagreement.Moreover, even assuming that the contract is acollective-bargaining agreement, it would still fail tobar an election because several important termsagreed upon by Wilson and Hale and the Employer,those dealing with union security, overtime, anddrivers'wages, are unwritten or have been aban-doned. Under such circumstances, the contract inseveral critical areas cannot be resorted to by eitherthe employees or the Employer for guidance ingoverning their day-to-day relations, and thereforedoes not "impart sufficient stability to the bargainingrelationship to justify our withholding a presentdetermination of representation.."6In view of the foregoing, we find that a questionaffecting commerce exists concerning the representa-tion of certain employees of the Employer within themeaning of Section 2(6) and (7) of the Act.Accordingly, we shall direct an election7 in thefollowing unit which we find, in accord with thestipulation of the parties, to be appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:Allproduction and maintenance employeesand truckdrivers employed by Austin PowderCompany at its Auxier, Kentucky, facility, ex-cludingdispatchers,professional and clericalemployees, guards and supervisors as defined inthe Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]was firmly established by Wilson,who repeatedly asserted that the wagerate finally agreed to was "2.75 an hour for the tractor dnvers."SCal-Western Van & Storage Co., Inc.,170 NLRB 67.4 SeeRaymond's, Inc.,161NLRB838; andEmanuel Birnbaumand JohnW Jones d/b/a Silver Lake NursingHome,178 NLRB 478.7Petitioner contends that the Regional Director erred in finding thatAuxier Independent moved to intervene at the hearing and thus also erredin granting that motion.The recordindicates that it is at best unclearwhether Auxier independent did move to intervene.We shall thereforepermit it to remove its name from the ballot on written request to theRegional Directorwithin 10 daysof issuance of this Decision and Directionof Election